Citation Nr: 0638626	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 through 
November 1974.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran initially requested a 
hearing before a Veteran's Law Judge, but subsequently 
withdrew his request.

In July 2004, the veteran raised a claim of service 
connection for hypertension as secondary to the service-
connected diabetes mellitus.  This issue has not been 
developed or adjudicated for appellate review.  The issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran has benign prostatic hypertrophy with nocturia 
that is not related to or incurred in active service.  


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in, or related 
to active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until March 2006.  Despite the untimely 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of the final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection.  
Thus, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, prior to the September 2003 adverse 
determination, the veteran was not adequately informed of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  However, by a letter dated 
July 2004, the RO informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA outpatient reports have been obtained.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphomal; 
acute or subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449, and Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include malignant tumors, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  


History and Analysis

The veteran contends that his benign prostatic hypertrophy is 
a result of his military service in Vietnam.  The record 
shows that the veteran served in Vietnam from September 1971 
through May 1972.  He is therefore presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  

Service medical records are silent as to any complaints of, 
or treatment for, a prostate condition during service.  The 
veteran's examination upon enlistment, dated April 1968, did 
not note any abnormalities of the prostate.  The veteran's 
examination upon separation from service in October 1974, 
also did not note any abnormalities of the prostate.

The veteran submitted numerous VA outpatient reports dated 
September 1997 through July 2004.  These reports contained 
diagnoses of, and treatment for, multiple conditions 
including, diabetes mellitus, chronic obstructive pulmonary 
disease, hypertension, and bipolar disorder.  However, there 
is almost no mention of any complaints of, or treatment for a 
prostate condition.  A report, dated July 2003, noted the 
veteran reported a history of prostate enlargement for the 
past 20 years, with nocturia about three times a night.  The 
examining physician provided a diagnosis of normal sphincter 
tone, with and enlarged and smooth prostate.  A June 2004 
treatment report noted the veteran reported nocturia eight to 
nine times a night, but had a good, strong stream.  
Examination revealed a moderate prostatic enlargement which 
was benign, with normal tone, sensation and reflex.  The 
physician provided a diagnosis of benign prostatic 
hypertrophy and prostatism and associated azotemia, secondary 
to prostatic enlargement and probably secondary to multiple 
prior infections.

In reviewing the veteran's claim under the provisions 
pertaining to disease presumptively associated with Agent 
Orange exposure, the Board notes that the record is devoid of 
any evidence of any presumptive diseases listed in Section 
3.309(e), at any time during or after service.  Thus, the 
Board is precluded from granting the benefit sought under the 
Agent Orange presumptive provisions because a benign 
prostatic hypertrophy is not one of the diseases 
presumptively related to Agent Orange exposure.  Although 
prostate cancer is presumptively related to Agent Orange 
exposure, there is no evidence that the veteran has this 
cancer.  Given the foregoing, presumptive service connection 
is not warranted based on exposure to Agent Orange.

Additionally, while the veteran has a current diagnosis of a 
benign prostatic hypertrophy, there is no objective medical 
evidence that the prostate condition was caused by service.  
The service medical records are silent to any complaints of, 
any treatment for, a prostate condition.  Further, the first 
documented complaint of a prostate condition was in 2003, 
nearly 30 years after the veteran's discharge from service.  

There is no evidence showing that the veteran's benign 
prostatic hypertrophy was incurred in, or related to service.  
Thus, the preponderance of the evidence is against 
entitlement to service connection for a benign prostatic 
hypertrophy.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claims that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a benign prostatic hypertrophy is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


